EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT
This Employment Agreement (the "Agreement"), entered into on December 11, 2015,
is made by and between Brian P. MacDonald (the "Executive") and CDK Global,
Inc., a Delaware corporation (the "Company").
RECITALS
A.            It is the desire of the Company to assure itself of the services
of the Executive by engaging the Executive to perform services under the terms
hereof.
B.            The Executive desires to provide services to the Company on the
terms herein provided.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
 
1.
Certain Definitions.

 
(a)            "Action" shall have the meaning set forth in Section 10.
(b)            "Affiliate" shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with such Person, where "control" shall have the meaning given such term
under Rule 405 of the Securities Act of 1933, as amended.
(c)            "Agreement" shall have the meaning set forth in the preamble
hereto.
(d)            "Annual Base Salary" shall have the meaning set forth in
Section 3(a).
(e)            "Annual Bonus" shall have the meaning set forth in Section 3(b).
(f)            "Board" shall mean the Board of Directors of the Company;
provided, that any reference to the Board in respect of compensation-related
matters herein shall be deemed to refer to the Compensation Committee of the
Board, to the extent consistent with the Company's practice of making
compensation determinations for senior executives.
(g)            "Cause" shall mean: (A) the Executive's substantial and repeated
failure to perform duties as reasonably directed by the Board (not as a
consequence of Disability) after written notice thereof and failure to cure
within ten (10) days; (B) the Executive's misappropriation or fraud with regard
to the Company or its Affiliates or their respective assets; (C) conviction of,
or the pleading of guilty or nolo contendere to, a felony, or any other crime
involving either fraud or a breach of the Executive's duty of loyalty with
respect to the Company or any Affiliates thereof, or any of its customers or
suppliers that results in material injury to the Company or any of its
Affiliates; (D) the Executive's willful violation of the written policies of the
Company or any of its Affiliates, or other willful misconduct in connection with
the
 
1

--------------------------------------------------------------------------------

performance of his duties that in either case results in material injury to the
Company or any of its Affiliates, after written notice thereof and failure to
cure within ten (10) days; or (E) the Executive's breach of any material
provision of this Agreement, including without limitation the confidentiality
and non-disparagement provisions and the non-competition and non-solicitation
provisions to which the Executive is subject, including without limitation
Sections 6 and 7 hereof.  For purpose of the preceding sentence, no act or
failure to act by the Executive shall be considered "willful" unless done or
omitted to be done by the Executive in bad faith and without reasonable belief
that the Executive's action or omission was in the best interests of the
Company.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board, or based upon the advice of counsel for
the Company, shall be conclusively presumed to be done, or omitted to be done,
by the Executive in good faith and in the best interests of the Company.
(h)            "CEO Appointment Date" shall have the meaning set forth in
Section 2(c)(i).
(i)            "Code" shall mean the Internal Revenue Code of 1986, as amended.
(j)            "Co-Invest RSUs" shall have the meaning set forth in
Section 3(e)(ii).
(k)            "Commencement Date" shall have the meaning set forth in
Section 2(b).
(l)            "Company" shall, except as otherwise provided in Sections 6 and
7, have the meaning set forth in the preamble hereto.
(m)            "Date of Termination" shall mean (i) if the Executive's
employment is terminated by his death, the date of his death, (ii) if the
Executive's employment is terminated pursuant to Section 4(a)(ii)-(vi), the date
specified or otherwise effective pursuant to Section 4(b), or (iii) if the
Executive's employment is terminated upon expiration of the Term due to either
party's non-renewal in accordance with Section 2(b), the last day of the
then-current Term.
(n)            "Disability" shall mean the disability of the Executive caused by
any physical or mental injury, illness, or incapacity as a result of which
Executive has been unable to effectively perform the essential functions of
Executive's duties for a continuous period of more than 120 days or for any 180
days (whether or not continuous) within a 365-day period, as determined by the
Board in good faith.
(o)            "Excise Tax" shall have the meaning set forth in Section 12.
(p)            "Executive" shall have the meaning set forth in the preamble
hereto.
(q)            "Good Reason" shall mean the occurrence of any of the following
events without the Executive's express written consent: (A) material diminution
in the Executive's position, duties, responsibilities, or authority; or (B) a
reduction in the Executive's Annual Base Salary (other than an across-the-board
reduction of not more than ten percent (10%) that applies generally to senior
executives of the Company) or Target Bonus as a percentage of Base Salary; or
(C) failure to appoint the Executive to the position of Chief Executive Officer
on or prior to January 1, 2017; or (D) a failure of any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) of
the Company to assume in writing the
 
2

--------------------------------------------------------------------------------

 
obligations hereunder; or (E) the Company's breach of a material provision of
this Agreement.  A termination for Good Reason shall mean a termination by a
Participant effected by written notice given by the Participant to the Company
within 30 days after the occurrence of the Good Reason event (or during the
first six (6) months of calendar year 2017 in the case of a termination pursuant
to clause (C) above), unless the Company shall, within 15 days after receiving
such notice, take such action as is necessary to fully remedy such Good Reason
event in which case the Good Reason event shall be deemed to have not occurred.
(r)            "Initial Term" shall have the meaning set forth in Section 2(b).
(s)            "Notice of Termination" shall have the meaning set forth in
Section 4(b).
(t)            "Parachute Value" of a Payment shall mean the present value as of
the date of the change in ownership or effective control, within the meaning of
Section 280G of the Code, of the portion of such Payment that constitutes a
"parachute payment" under Section 280G(b)(2) of the Code, as determined for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.
(u)            "Payment" shall have the meaning set forth in Section 12.
(v)            "Person" shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority, or other
entity of whatever nature.
(w)            "Plan" shall have the meaning set forth in Section 3(e)(i).
(x)            "Proprietary Information" shall have the meaning set forth in
Section 7(a).
(y)            "PSUs" shall have the meaning set forth in Section 3(e)(i).
(z)            "Purchased Shares" shall have the meaning set forth in
Section 3(e)(ii).
(aa)            "Safe Harbor Amount" shall mean 2.99 times the Executive's "base
amount" within the meaning of Section 280G(b)(3) of the Code.
(bb)            "Severance Period" shall have the meaning set forth in
Section 5(b)(i).
(cc)            "Target Bonus" shall have the meaning set forth in Section 3(b).
(dd)            "Term" shall have the meaning set forth in Section 2(b).
2.
Employment.

 
(a)            In General.  The Company shall employ the Executive, and the
Executive shall enter the employ of the Company, for the period set forth in
Section 2(b), in the position set forth in Section 2(c), and upon the other
terms and conditions herein provided.
(b)            Term of Employment.  The initial term of employment under this
Agreement (the "Initial Term") shall be for the period beginning on January 1,
2016 (the "Commencement
 
3

--------------------------------------------------------------------------------

 
Date"), and ending on the third (3rd) anniversary thereof, unless earlier
terminated as provided in Section 4.  The Initial Term shall automatically be
extended for successive one (1) year periods (together with the Initial Term,
the "Term"), unless either party hereto gives notice of the non-extension of the
Term to the other party no later than ninety (90) days prior to the expiration
of the then-applicable Term.
(c)            Position and Duties.
(i)            During the Term, the Executive shall initially serve as the
Company's President.  The parties anticipate that the Executive will be promoted
to the position of Chief Executive Officer (and shall continue serving as
President) on a date during calendar year 2016 as determined by the Board
(the "CEO Appointment Date"), and the Company shall publicly announce the
expected CEO transition plan on or before the commencement of the Term.  In each
case the Executive shall have such responsibilities, duties, and authority
customary for such positions, as applicable, and such duties, responsibilities,
and authority may include services for (including services as a director of) one
or more subsidiaries of the Company.  Prior to the CEO Appointment Date, the
Executive shall report to the Company's Chief Executive Officer, and from and
after the CEO Appointment Date, the Executive shall report to the Board.  The
Executive agrees to observe and comply with all applicable Company rules and
policies as adopted from time to time by the Company, including without
limitation any stock ownership guidelines, claw-back policies, policies relating
to the hedging or pledging of Company stock owned by the Executive or his
immediate family members, and insider trading policies.  The Executive shall
devote his full business time, skill, attention, and best efforts to the
performance of his duties hereunder; provided, however, that the Executive shall
be entitled to (A) serve on civic, charitable, and religious boards and to
continue serving in his current position on the board of directors of Computer
Sciences Corporation, and (B) manage the Executive's personal and family
investments, in each case, to the extent that such activities do not materially
interfere with the performance of the Executive's duties and responsibilities
hereunder, are not in conflict with the business interests of the Company or its
Affiliates, and do not otherwise compete with the business of the Company or its
Affiliates.  For the avoidance of doubt, except with respect to his current
board position with Computer Sciences Corporation, the Executive shall not be
entitled to serve on the board of any other for-profit organization during the
Term without the express written consent of the Board.
(ii)            The Executive was appointed to the Board on June 15, 2015. 
During the Term, the Company shall nominate the Executive for re-election as a
director of the Company upon the expiration of the Executive's initial term as a
director and upon the expiration of each subsequent term thereafter.  The
Executive shall not be entitled to any additional compensation for such board
service while employed by the Company.
(iii)            The principal place of the Executive's employment shall be the
Company's corporate headquarters in Hoffman Estates, Illinois; provided,
however, that the Executive shall not be required to relocate his principal
place of residence from its current location in the Philadelphia, Pennsylvania,
area.  The Executive acknowledges that he is expected to serve no less than 70%
of his business time for the Company at the Company's Hoffman Estates
headquarters or at such other location(s) to which the Company may reasonably
require the Executive to travel for Company business purposes from time to time.
 
4

--------------------------------------------------------------------------------

 
3.
Compensation and Related Matters.

 
 
(a)            Annual Base Salary.  During the Term, the Executive shall receive
a base salary at an initial rate of seven hundred thousand dollars ($700,000)
per annum.  From and after the CEO Appointment Date, the Executive's base salary
rate shall be increased to nine hundred thousand dollars ($900,000) per annum. 
The Executive's base salary shall be paid in accordance with the customary
payroll practices of the Company and shall be subject to annual review by the
Board (the "Annual Base Salary").
(b)            Annual Bonus.  With respect to each fiscal year of the Company
that ends during the Term, the Executive shall be eligible to receive an annual
cash bonus (the "Annual Bonus"), with a target Annual Bonus amount equal to one
hundred fifty percent (150%) of the Annual Base Salary for such year (based on
the current rate in effect on the last day of such year) (the "Target Bonus"). 
The Executive's actual Annual Bonus for a given fiscal year, if any, shall be
determined on the basis of the Executive's and/or the Company's attainment of
objective financial and/or other subjective or objective criteria established by
the Board and communicated to the Executive at the beginning of such year. 
Notwithstanding the foregoing, the Executive's Annual Bonus for the 2016 fiscal
year shall be determined pursuant to the bonus plan and metrics in effect as of
the Commencement Date for 2016, including without limitation the objective
financial metrics in effect for other senior executives of the Company, and the
Executive's actual annual bonus for 2016, if any, shall be prorated to reflect
the partial year worked.  Each such Annual Bonus shall be payable on such date
as is determined by the Board, but in any event within the period required by
Section 409A of the Code such that it qualifies as a "short-term deferral"
pursuant to Section 1.409A-1(b)(4) of the Department of Treasury Regulations (or
any successor thereto).  Notwithstanding the foregoing, but subject to
Section 5(b) below, no Annual Bonus shall be payable with respect to any fiscal
year unless the Executive remains continuously employed with the Company on the
date of payment.
(c)            Benefits.  During the Term, the Executive shall be entitled to
participate in the employee benefit plans, programs, and arrangements of the
Company now (or, to the extent determined by the Board, hereafter) in effect
from time to time and applicable to senior executives of the Company, in
accordance with their terms, including, without limitation, retirement benefits,
medical and welfare benefits, a car allowance, an annual physical exam, and
reimbursement for spousal travel when related to the business trip being taken
by the Executive.
(d)            Vacation.  During the Term, the Executive shall be entitled to
twenty-five (25) days of paid vacation per calendar year, plus other
Company-recognized paid holidays and floating personal days, in each case in
accordance with the Company's policies.  Any vacation shall be taken at the
reasonable and mutual convenience of the Company and the Executive.
(e)            Equity Compensation.
(i)            Initial Equity Grant.  On, or within five (5) business days
following, the Commencement Date, the Executive shall be granted a target number
of performance stock units ("PSUs") pursuant to the Company's 2014 Omnibus Award
Plan (the "Plan"), which PSUs shall have an aggregate grant date fair value, as
determined by the Board, of two million five hundred thousand dollars
($2,500,000).  The target number of PSUs so granted shall be calculated by
 
5

--------------------------------------------------------------------------------

 
dividing two million five hundred thousand dollars ($2,500,000) by the fair
market value of one (1) share of Company common stock on the date of grant
(rounded down to the nearest whole PSU), determined in accordance with the
Plan).  The PSUs shall be subject to such other terms as are applicable to the
grants of PSUs to other senior executives of the Company (including without
limitation the objective financial metrics in effect for PSUs granted to other
senior executives of the Company) as set forth in the applicable grant agreement
and in the Plan.
(ii)            Co-Investment RSUs.  Subject to the Executive's purchase, on or
prior to the last day of the next open trading window for insiders of the
Company, of a number of shares of Company common stock having an aggregate fair
market value on the date of purchase equal to one million dollars ($1,000,000)
(the "Purchased Shares") and his continued employment with the Company in good
standing as of the date of grant, the Board shall grant to the Executive
pursuant to the Plan restricted stock units ("Co-Invest RSUs") in respect of a
number of shares of Company common stock equal to three (3) times the number of
Purchased Shares, which RSUs shall vest and settle in shares in equal
installments on each of the first three (3) anniversaries of the Commencement
Date, subject to the Executive's continued employment in good standing through
such date (except as set forth in Section 5(b)(iv) below).  The Executive agrees
not to sell or otherwise dispose of any of the Purchased Shares until the
earlier of the third (3rd) anniversary of the Commencement Date and the date on
which such Co-Invest RSUs are forfeited.  The Executive acknowledges further and
agrees that in all events any disposition of the Purchased Shares or the shares
received upon settlement of the Co-Invest RSUs shall be subject to the Company's
stock ownership guidelines applicable to senior officers of the Company, as in
effect from time to time.
(iii)            Equity Compensation in Subsequent Years.  The Executive's
target annual equity award grant in respect of fiscal year 2017, which shall
consist of a mix of equity awards as determined by the Board, shall, subject to
the Executive's continued employment with the Company in good standing through
the date of grant (which shall be the same as the date of grant for senior
executives generally), have an aggregate grant date fair market value
(determined in accordance with the Plan) of approximately four million two
hundred fifty thousand dollars ($4,250,000).  The Executive's level of equity
participation in respect of fiscal year 2018 and thereafter shall be determined
in the sole discretion of the Board in a manner consistent with such
determinations for other members of senior management of the Company.
(f)            Expenses.
(i)            Business Expenses.  During the Term, the Company shall reimburse
the Executive for all reasonable business travel and other business expenses
incurred by him in the performance of his duties to the Company, in accordance
with the Company's expense reimbursement policies and procedures.  The Company
will reimburse Executive for his reasonable travel expenses for travel between
Philadelphia and Chicago.  In addition, the Company will reimburse Executive for
reasonable temporary living expenses in the Chicago area for the first ninety
(90) days following the Commencement Date.  However, the Executive shall not be
entitled to any reimbursement for expenses relating to any personal
accommodations in the Chicago area that are incurred by the Executive more than
ninety (90) days following the Commencement Date while performing his duties at
the Company's headquarters.  Further, to the extent that any expense
reimbursements paid to the Executive pursuant to this Agreement are
 
6

--------------------------------------------------------------------------------

 
considered taxable compensation income to the Executive, such reimbursements
shall be subject to applicable tax withholding, and the Executive shall not be
entitled to any "gross-up" or reimbursement in respect of such taxes.
(ii)            Legal Expenses.  The Company shall reimburse the Executive for
reasonable, documented legal fees incurred by the Executive in connection with
the negotiation, drafting and execution of this Agreement (including exhibits),
which reimbursement shall not exceed thirty thousand dollars ($30,000).
4.            Termination.  The Executive's employment hereunder may be
terminated prior to the expiration of the Term resulting from a non-renewal
pursuant to Section 2(b) above by the Company or the Executive, as applicable,
without any breach of this Agreement only under the following circumstances:
(a)                Circumstances.
(i)            Death.  The Executive's employment hereunder shall terminate upon
his death.
(ii)            Disability.  If the Executive has incurred a Disability, the
Company may give the Executive written notice of its intention to terminate the
Executive's employment.  In that event, the Executive's employment with the
Company shall terminate effective on the later of the thirtieth (30th) day after
receipt of such notice by the Executive and the date specified in such notice,
provided that within the thirty (30) day period following receipt of such
notice, the Executive shall not have returned to full-time performance of his
duties hereunder.
(iii)            Termination with Cause.  The Company may terminate the
Executive's employment with Cause.
(iv)            Termination without Cause.  The Company may terminate the
Executive's employment without Cause.
(v)            Resignation with Good Reason.  The Executive may resign from his
employment with Good Reason.
(vi)            Resignation without Good Reason.  The Executive may resign from
his employment without Good Reason upon not less than thirty (30) days' advance
written notice to the Board.
(b)            Notice of Termination.  Any termination of the Executive's
employment by the Company or by the Executive under this Section 4 (other than
termination pursuant to Section 4(a)(i)) shall be communicated by a written
notice to the other party hereto (i) indicating the specific termination
provision in this Agreement relied upon, (ii) except with respect to a
termination pursuant to Section 4(a)(iv) or (vi), setting forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated, and (iii)
specifying a Date of Termination as provided herein (a "Notice of
Termination").  If the Company delivers a Notice of Termination under
Section 4(a)(ii), the Date of Termination shall be at least thirty (30) days
following the date of
 
7

--------------------------------------------------------------------------------

 
such notice; provided, however, that such notice need not specify a Date of
Termination, in which case the Date of Termination shall be determined pursuant
to Section 4(a)(ii).  If the Company delivers a Notice of Termination under
Section 4(a)(iii) or 4(a)(iv), the Date of Termination shall be, in the
Company's sole discretion, the date on which the Executive receives such notice
or any subsequent date selected by the Company.  If the Executive delivers a
Notice of Termination under Section 4(a)(v) or 4(a)(vi), the Date of Termination
shall be at least thirty (30) days following the date of such notice; provided,
however, that the Company may, in its sole discretion, accelerate the Date of
Termination to any date that occurs following the Company's receipt of such
notice, without pay in lieu of notice and without changing the characterization
of such termination as voluntary, even if such date is prior to the date
specified in such notice.  The failure by the Company or the Executive to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Cause or Good Reason shall not waive any right of the Company or
the Executive hereunder or preclude the Company or the Executive from asserting
such fact or circumstance in enforcing the Company's or the Executive's rights
hereunder.
(c)            Termination of All Positions.  Upon termination of the
Executive's employment for any reason, the Executive shall have been deemed to
resign, as of the Date of Termination or such other date requested by the
Company, from his position on the Board and all committees thereof (and, if
applicable, from the board of directors or similar governing bodies (and all
committees thereof) of all other Affiliates of the Company) and from all other
positions and offices that the Executive then holds with the Company and its
Affiliates.
5.            Company Obligations upon Termination of Employment.
(a)            In General.  Subject to Section 11(b), upon termination of the
Executive's employment for any reason, the Executive (or the Executive's estate)
shall be entitled to receive (i) any amount of the Executive's Annual Base
Salary earned through the Date of Termination not theretofore paid, (ii) any
expenses owed to the Executive under Section 3(f), (iii) any accrued vacation
pay owed to the Executive pursuant to Section 3(d), and (iv) any amount arising
from the Executive's participation in, or benefits under, any employee benefit
plans, programs, or arrangements under Section 3(c) (other than severance plans,
programs, or arrangements) or under the Company's equity compensation plans,
which amounts shall be payable in accordance with the terms and conditions of
such employee benefit plans, programs, or arrangements including, where
applicable, any death and disability benefits.
(b)            Termination without Cause (including Company Non-Renewal) or
Resignation with Good Reason.  Subject to Section 11(b), if the Company
terminates the Executive's employment without Cause pursuant to Section 4(a)(iv)
or if the Company elects not to renew the term of this Agreement and terminate
the Executive's employment hereunder in accordance with Section 2(b) above, or
if the Executive resigns from his employment with Good Reason pursuant to
Section 4(a)(v), the Company shall pay or provide the Executive with the
following, in addition to the benefits and payments under Section 5(a)‑
(i)            a cash severance amount equal to the product of (x) two (2) times
(y) the sum of (I) the Annual Base Salary and (II) the Executive's two-year
historical average Annual Bonus from the Company (which, (x) if such termination
occurs prior to June 30, 2016, shall
 
8

--------------------------------------------------------------------------------

 
equal the Target Bonus, and (y) if such termination occurs during fiscal year
2017, shall equal the average of the Executive's actual Annual Bonus for fiscal
year 2016 (without regard to proration) and the Target Bonus for fiscal year
2017), such amount to be paid in substantially equal installments in accordance
with the Company's customary payroll practices during the period (the "Severance
Period") beginning on the Date of Termination and ending on the earlier to occur
of (A) the twenty-four (24) month anniversary of the Date of Termination and
(B) the first date that the Executive violates any covenant contained in
Section 6 or 7; provided, that to the extent that the Date of Termination occurs
prior to the CEO Appointment Date (and the Executive has not otherwise waived
his right to resign for Good Reason on account of not being appointed Chief
Executive Officer), such severance amount shall be calculated using the Annual
Base Salary and Target Bonus, if applicable, that would have applied immediately
following the CEO Appointment Date, if higher;
(ii)            a prorated portion of the Annual Bonus payable with respect to
the fiscal year in which such termination occurs, determined on a daily basis,
based solely on the actual level of achievement of the applicable performance
goals for such year (provided that any individual qualitative performance
criteria thereunder (if applicable) shall be deemed satisfied at 100% of target,
solely to the extent that such individual criteria do not constitute objective
performance goals established for purposes of qualifying such Annual Bonus under
the exception for "qualified performance-based compensation" pursuant to
Section 162(m) of the Code), and payable if and when annual bonuses are paid to
other senior executives of the Company with respect to such year;
(iii)            subject to the Executive's timely election and continuation of
health insurance continuation coverage under COBRA, a monthly cash payment equal
to the portion of the Executive's cost of COBRA premiums that is in excess of
the active-employee cost of such insurance coverage, such payments to continue
until the earliest to occur of (x) the date on which the Executive ceases
participating in such continuation coverage under COBRA, (y) the date on which
the Executive becomes eligible for health insurance coverage from a subsequent
employer, and (z) the last day of the Severance Period;
(iv)            continued vesting of the Co-Invest RSUs in accordance with their
terms (i.e., any condition requiring continued employment shall be waived);
(v)            continued eligibility to vest in the PSUs granted pursuant to
Section 3(e)(i) above based on the actual achievement of the applicable
performance goals through the end of the applicable performance period;
provided, that if such termination occurs prior to June 30, 2016, the number of
shares of Company common stock that are issuable upon settlement of the vested
PSUs shall be prorated to reflect the portion of the performance period elapsed
from the commencement thereof through the last day of the Severance Period;
(vi)            continued vesting of any other equity awards received by the
Executive prior to the Commencement Date in his capacity as a non-employee
director of the Company, subject to his continued service on the Board following
such termination of employment;
provided, however, that notwithstanding the foregoing, (x) the amounts payable
to the Executive under this Section 5(b) shall be contingent upon and subject to
both the Executive's compliance
 
9

--------------------------------------------------------------------------------

 
with the covenants contained in Sections 6 and 7 and the Executive's execution
and non-revocation of a general waiver and release of claims agreement in the
Company's customary form (and the expiration of any applicable revocation
period), on or prior to the sixtieth (60th) day following the Date of
Termination; and (y) the installment payments pursuant to this Section 5(b)
shall commence during the first full payroll period commencing after the
effective date of such release of claims, and the initial installment shall
include a lump-sum payment of all amounts accrued under this Section 5(b) from
the Date of Termination through the date of such initial payment.
(c)            Survival.  The expiration or termination of the Term shall not
impair the rights or obligations of any party hereto, which shall have accrued
prior to such expiration or termination.
(d)            Change in Control.  Notwithstanding anything in this Section 5 to
the contrary, in the event that any termination of the Executive's employment
entitles him to any severance payments or benefits under the Company's Amended
and Restated Change in Control Severance Plan for Corporate Officers (the "CIC
Plan"), the Executive shall not be entitled to any payments or benefits under
Section 5(b), and the CIC Plan shall control; provided, that in all events
Section 12 of this Agreement shall apply in lieu of Section 1.4 of the CIC Plan.
6.              Non-Competition; Non-Solicitation; Non-Hire.
(a)            The Executive shall not, at any time during the Executive's
employment with the Company or during the twenty-four (24) month period
following the date of his termination of employment for any reason:
(i)            directly or indirectly engage in, have any equity interest in, or
manage or operate any Person, firm, corporation, partnership, business or entity
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant, or otherwise) that engages in (either directly or
through any subsidiary or Affiliate thereof) any business or activity that
competes with any of the businesses of the Company or any entity owned by the
Company; provided, that the foregoing non-competition provisions shall cease to
apply upon the occurrence of a Change in Control of the Company (as defined in
the CIC Plan). Notwithstanding the foregoing, the Executive shall be permitted
to acquire a passive stock or equity interest in such a business, provided that
the stock or other equity interest acquired is not more than five percent (5%)
of the outstanding interest in such business;
(ii)            directly or indirectly solicit, on his own behalf or on behalf
of any other Person or entity, the services of, or hire, any individual who is
(or, at any time during the previous year, was) an employee, independent
contractor, or director of the Company (other than an individual who was within
the previous year his personal assistant or secretary), or solicit any of the
Company's then-current employees, independent contractors, or directors to
terminate services with the Company, provided that (A) following the six (6)
month anniversary of the Date of Termination, the foregoing shall not apply to
any employee, independent contractor or director who has been terminated by the
Company at least six (6) months prior to such solicitation, and (B) the
placement of general advertisements in newspapers, magazines or electronic media
shall not, by itself, constitute a breach of this Section 6(a)(ii); or
 
10

--------------------------------------------------------------------------------

 
(iii)            directly or indirectly, on his own behalf or on behalf of any
other person or entity, recruit or otherwise solicit or induce any customer,
subscriber, or supplier of the Company to terminate its arrangement with the
Company, or otherwise change its relationship with the Company.
(b)            In the event that the terms of this Section 6 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.
(c)            As used in this Section 6 and Section 7, the term "Company" shall
include the Company and each of its subsidiaries and Affiliates, and any and all
successors thereto.
7.            Nondisclosure of Proprietary Information; Nondisparagement.
(a)            Except as required in the faithful performance of the Executive's
duties hereunder or pursuant to Section 7(c), the Executive shall, during the
Term and after the Date of Termination, maintain in confidence and shall not
directly or indirectly, use, disseminate, disclose or publish, or use, for his
benefit or the benefit of any Person, firm, corporation, or other entity, any
confidential or proprietary information or trade secrets of or relating to the
Company, including, without limitation, information with respect to the
Company's operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees, or other terms of employment
("Proprietary Information"), or deliver to any Person, firm, corporation, or
other entity any document, record, notebook, computer program, or similar
repository of or containing any such Proprietary Information.  The Executive's
obligation to maintain and not use, disseminate, disclose or publish, or use,
for his benefit or the benefit of any Person, firm, corporation, or other
entity, any Proprietary Information after the Date of Termination will continue
so long as such Proprietary Information is not, or has not by legitimate means
become, generally known and in the public domain (other than by means of the
Executive's direct or indirect disclosure of such Proprietary Information) and
continues to be maintained as Proprietary Information by the Company.  The
parties hereby stipulate and agree that as between them the Proprietary
Information identified herein is important and material and affects the
successful conduct of the businesses of the Company (and any successor or
assignee of the Company).
(b)            Upon termination of the Executive's employment with the Company
for any reason, the Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, and financial documents, and any other documents, concerning
the Company's customers, business plans, marketing strategies, products, or
processes.
(c)            The Executive may respond to a lawful and valid subpoena or other
legal process but shall give the Company the earliest possible notice thereof,
and shall, as much in advance of
 
11

--------------------------------------------------------------------------------

 
the return date as possible, make available to the Company and its counsel the
documents and other information sought and shall assist such counsel in
resisting or otherwise responding to such process.
(d)            The Executive agrees not to disparage the Company, any of its
products or practices, or any of its directors, officers, agents,
representatives, stockholders, or Affiliates, either orally or in writing, at
any time; provided, however, that the Executive may (A) confer in confidence
with his legal representatives, (B) make truthful statements as required by law
or when requested by a governmental, regulatory or similar body or entity,
and/or (C) make truthful statements in the course of performing his duties to
the Company.  The Company shall instruct its directors and officers to not
disparage the Executive, either orally or in writing, at any time; provided,
however, that the Company shall not be required to instruct its directors and
officers to refrain from (X) conferring in confidence with their respect legal
representatives, (Y) making truthful statements as required by law or when
requested by a governmental, regulatory or similar body or entity, and/or (Z)
making truthful statements in the course of performing duties to the Company.
8.            Injunctive Relief.  The Executive recognizes and acknowledges that
a breach of any of the covenants contained in Sections 6 and 7 will cause
irreparable damage to the Company and its goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate.  Accordingly, the Executive agrees that in
the event of a breach of any of the covenants contained in Sections 6 and 7, in
addition to any other remedy that may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief.
9.            Indemnification.  During the Executive's employment and service as
a director or officer (or both) and at all times thereafter during which the
Executive may be subject to liability, the Executive shall be entitled to
indemnification set forth in the Company's Certificate of Incorporation and
By-laws to the maximum extent allowed under the laws of the State of Illinois
and he shall be entitled to the protection of any insurance policies the Company
may elect to maintain generally for the benefit of its directors and officers
against all costs, charges, and expenses incurred or sustained by him in
connection with any action, suit, or proceeding to which he may be made a party
by reason of his being or having been a director, officer, or employee of the
Company or any of its subsidiaries (other than any dispute, claim, or
controversy arising under or relating to this Agreement).  Notwithstanding
anything to the contrary herein, the Executive's rights under this Section 9
shall survive the termination of his employment for any reason and the
expiration of this Agreement for any reason.
10.            Cooperation.  The Executive agrees that during and after his
employment with the Company, the Executive will assist the Company and its
Affiliates in the defense of any claims or potential claims that may be made or
threatened to be made against the Company or any of its Affiliates in any
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or otherwise, that are not adverse to the Executive (each, an
"Action"), and will assist the Company and its Affiliates in the prosecution of
any claims that may be made by the Company or any of its Affiliates in any
Action, to the extent that such claims may relate to the Executive's employment
or the period of the Executive's employment by the Company and its Affiliates. 
The Executive agrees, unless precluded by law, to promptly inform the Company if
the
 
12

--------------------------------------------------------------------------------

 
Executive is asked to participate (or otherwise become involved) in any such
Action.  The Executive also agrees, unless precluded by law, to promptly inform
the Company if the Executive is asked to assist in any investigation (whether
governmental or otherwise) of the Company or any of its Affiliates (or their
actions) to the extent that such investigation may relate to the Executive's
employment or the period of the Executive's employment by the Company,
regardless of whether a lawsuit has then been filed against the Company or any
of its Affiliates with respect to such investigation.  The Company or one of its
Affiliates shall reimburse the Executive for all of the Executive's reasonable
out-of-pocket expenses associated with such cooperation following his Date of
Termination.
11.            Section 409A of the Code.
(a)            General.  The parties hereto acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Commencement Date.  Notwithstanding any provision
of this Agreement to the contrary, in the event that the Company determines that
any amounts payable hereunder will be taxable currently to the Executive under
Section 409A(a)(1)(A) of the Code and related Department of Treasury guidance,
the Company and the Executive shall cooperate in good faith to (i) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement, and to avoid less-favorable accounting or tax consequences for the
Company, and/or (ii) take such other actions as mutually determined to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A of the Code or to comply with the requirements of Section 409A of the Code
and thereby avoid the application of penalty taxes thereunder; provided,
however, that this Section 11(a) does not create an obligation on the part of
the Company to modify this Agreement and does not guarantee that the amounts
payable hereunder will not be subject to interest or penalties under Section
409A, and in no event whatsoever shall the Company or any of its Affiliates be
liable for any additional tax, interest, or penalties that may be imposed on
Executive as a result of Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code.
(b)            Separation from Service under Section 409A.  Notwithstanding any
provision to the contrary in this Agreement: (i) no amount shall be payable
pursuant to Section 5(a) or Section 5(b) unless the termination of the
Executive's employment constitutes a "separation from service" within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations;
(ii) if the Executive is deemed at the time of his separation from service to be
a "specified employee" for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent that delayed commencement of any portion of the termination benefits
to which the Executive is entitled under this Agreement (after taking into
account all exclusions applicable to such termination benefits under Section
409A), including, without limitation, any portion of the additional compensation
awarded pursuant to Section 3(b), Section 5(a), or Section 5(b), is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such portion of the Executive's termination benefits shall not be provided
to the Executive prior to the earlier
 
13

--------------------------------------------------------------------------------

 
of (A) the expiration of the six-month period measured from the date of the
Executive's "separation from service" with the Company (as such term is defined
in the Department of Treasury Regulations issued under Section 409A) and (B) the
date of the Executive's death; provided, that upon the earlier of such dates,
all payments deferred pursuant to this Section 11(b)(ii) shall be paid to the
Executive in a lump sum, and any remaining payments due under this Agreement
shall be paid as otherwise provided herein; (iii) the determination of whether
the Executive is a "specified employee" for purposes of Section 409A(a)(2)(B)(i)
of the Code as of the time of his separation from service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including, without limitation, Section 1.409A-1(i) of the
Department of Treasury Regulations and any successor provision thereto);
(iv) for purposes of Section 409A of the Code, the Executive's right to receive
installment payments pursuant to Section 5(b) shall be treated as a right to
receive a series of separate and distinct payments; and (v) to the extent that
any reimbursement of expenses or in-kind benefits constitutes "deferred
compensation" under Section 409A, such reimbursement or benefit shall be
provided no later than December 31 of the year following the year in which the
expense was incurred.  The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year.  The amount
of any in-kind benefits provided in one year shall not affect the amount of
in-kind benefits provided in any other year.
12.            Section 280G of the Code.  If it is determined (as hereafter
provided) that any payment or distribution by the Company to or for the benefit
of the Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise pursuant to or by reason of
any other agreement, policy, plan, program, or arrangement, including without
limitation any stock option, stock appreciation right, or similar right, or the
lapse or termination of any restriction on or the vesting or exercisability of
any of the foregoing (a "Payment") would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
contingent on a change in ownership or effective control of the Company or of a
substantial portion of the assets of the Company, within the meaning of Section
280G of the Code (or any successor provision thereto) or to any similar tax
imposed by state or local law, or any interest or penalties with respect to such
excise tax (such tax or taxes, together with any such interest or penalties, are
hereafter collectively referred to as the "Excise Tax"), then, in the event that
the after-tax value of all Payments to the Executive (such after-tax value to
reflect the reduction for the Excise Tax and all federal, state and local
income, employment and other taxes on such Payments) would, in the aggregate, be
less than the after-tax value to the Executive (reflecting a reduction for all
such taxes in a like manner) of the Safe Harbor Amount, (a) the cash portions of
the Payments payable to the Executive under this Agreement shall be reduced, in
the reverse order in which they are due to be paid commencing with the latest
such payment, until the Parachute Value of all Payments paid to the Executive,
in the aggregate, equals the Safe Harbor Amount, and (b) if the reduction of the
cash portions of the Payments, payable under this Agreement, to zero would not
be sufficient to reduce the Parachute Value of all Payments to the Safe Harbor
Amount, then any cash portions of the Payments payable to the Executive under
any other agreements, policies, plans, programs, or arrangements shall be
reduced, in the reverse order in which they are due to be paid commencing with
the latest such payment, until the Parachute Value of all Payments paid to the
Executive, in the aggregate, equals the Safe Harbor Amount, and (c) if the
reduction of all cash portions of the Payments, payable pursuant to this
Agreement or otherwise, to zero would not be sufficient to reduce the
 
14

--------------------------------------------------------------------------------

 
Parachute Value of all Payments to the Safe Harbor Amount, then non-cash
portions of the Payments shall be reduced, in the reverse order in which they
are due to be paid commencing with the latest such payment, until the Parachute
Value of all Payments paid to the Executive, in the aggregate, equals the Safe
Harbor Amount.  All calculations under this section shall be determined by a
national accounting firm selected by the Company (which may include the
Company's outside auditors) and provided to the Company and the Executive within
fifteen days prior to the date on which any Payment is payable to the Executive,
which determination shall be binding on the Company and the Executive.  The
Company shall pay all costs to obtain and provide such calculations to the
Executive and the Company.
13.            Assignment and Successors.  The Company may assign its rights and
obligations under this Agreement to any entity, including any successor to all
or substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates.  The Executive may not assign
his rights or obligations under this Agreement to any individual or entity. 
This Agreement shall be binding upon and inure to the benefit of the Company and
the Executive and their respective successors, assigns, personnel, legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.  In the event of the Executive's death following a
termination of his employment, all unpaid amounts otherwise due the Executive
(including under Section 5) shall be paid to his estate.
14.            Governing Law.  This Agreement shall be governed, construed,
interpreted, and enforced in accordance with the substantive laws of the State
of Illinois, without reference to the principles of conflicts of law of Illinois
or any other jurisdiction, and where applicable, the laws of the United States.
15.            Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
16.            Notices.  Any notice, request, claim, demand, document, and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
telex, telecopy, or sent by nationally recognized overnight courier, or
certified or registered mail, postage prepaid, to the following address (or at
any other address as any party hereto shall have specified by notice in writing
to the other party hereto):
(a)            If to the Company:
CDK Global, Inc.
1950 Hassell Road
Hoffman Estates, IL 60169
Fax: (847) 839-2604
Attention: Chief Financial Officer
 
15

--------------------------------------------------------------------------------

 
and a copy to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Fax: (212) 757-3990
Attention: Lawrence I. Witdorchic


(b)            If to the Executive, at his most recent address on the payroll
records of the Company.
17.            Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
18.            Entire Agreement.  The terms of this Agreement (together with any
other agreements and instruments contemplated hereby or referred to herein) is
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of the Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, any term sheet).  The parties hereto further intend that
this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.  In the event that the terms of this Agreement conflict with the
terms of any other agreement, plan, or policy that does not expressly address
the conflicting provision of this Agreement, the terms of this Agreement will
control.
19.            Amendments; Waivers.  This Agreement may not be modified,
amended, or terminated except by an instrument in writing signed by the
Executive and a duly authorized officer of Company that expressly identifies the
amended provision of this Agreement.  By an instrument in writing similarly
executed and similarly identifying the waived compliance, the Executive or a
duly authorized officer of the Company may waive compliance by the other party
or parties with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure to comply or perform.  No failure to exercise and no delay in exercising
any right, remedy, or power hereunder shall preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity.
20.            No Inconsistent Actions.  The parties hereto shall not
voluntarily undertake or fail to undertake any action or course of action
inconsistent with the provisions or essential intent of this Agreement. 
Furthermore, it is the intent of the parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.
21.            Construction.  This Agreement shall be deemed drafted equally by
both of the parties hereto.  Its language shall be construed as a whole and
according to its fair meaning.  Any presumption or principle that the language
is to be construed against any party shall not apply.  The headings in this
Agreement are only for convenience and are not intended to affect construction
or interpretation.  Any references to paragraphs, subparagraphs, sections, or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary.  Also, unless the context clearly indicates to the
contrary: (a) the plural includes the
 
16

--------------------------------------------------------------------------------

 
singular, and the singular includes the plural; (b) "and" and "or" are each used
both conjunctively and disjunctively; (c) "any," "all," "each," or "every" means
"any and all," and "each and every"; (d) "includes" and "including" are each
"without limitation"; and (e) "herein," "hereof," "hereunder," and other similar
compounds of the word "here" refer to the entire Agreement and not to any
particular paragraph, subparagraph, section, or subsection.
22.            Dispute Resolution. Except with respect to claims for injunctive
relief as contemplated by Section 8 or to enter judgment on an arbitration award
pursuant to this Section 22, any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted in Chicago, Illinois, before a single arbitrator, in accordance with
the rules of JAMS that are then in effect.  Such arbitration shall be undertaken
in accordance with the JAMS Expedited Procedures, to the extent applicable. 
Following the conclusion of the arbitration hearing, the arbitrator shall
prepare written findings of fact and conclusions of law.  It is mutually agreed
that the written decision of the arbitrator shall be valid, binding, final, and
non-appealable; provided, however, that the parties hereto agree that the
arbitrator shall not be empowered to award punitive damages against any party to
such arbitration.  Unless and only to the extent prohibited by applicable law,
the parties agree to preserve the confidentiality of all aspects of any
arbitration proceedings, findings, and decisions (whether by arbitrator or
court).  To the extent permitted by law, the arbitrator's fees and expenses will
be borne equally by each party.  In the event that an action is brought to
enforce the provisions of this Agreement pursuant to this Section 22, each party
shall pay his or its own attorneys' fees and expenses regardless of whether
there is a prevailing party in the opinion of the arbitrator deciding such
action or the court in which any such arbitration award is entered; provided,
that the arbitrator may in its discretion award costs, including reasonable
legal fees and expenses, to either party if it determines that to be
appropriate, and in all events the Company shall reimburse the Executive for his
reasonable legal fees and expenses if the Executive prevails on at least one
material issue.  The parties agree that any claim for injunctive relief brought
by the Company pursuant to Section 8 shall be brought, and any judgment may be
entered for an arbitration award hereunder, solely in the U.S. District Court
for the Northern District of Illinois.  Each party expressly and irrevocably
consents and submits to the jurisdiction and venue of each such court in
connection with any such legal proceeding, including to enforce any settlement,
order or award, and such party agrees to accept service of process by the other
party or any of its agents in connection with any such proceeding.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR
OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF HIS OR ITS
RIGHTS OR OBLIGATIONS HEREUNDER.
23.            Enforcement.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable, this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part of this Agreement, and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance from this Agreement.  Furthermore, in lieu of such illegal, invalid,
or unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.
 
17

--------------------------------------------------------------------------------

 
24.            Withholding.  The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local, and foreign
withholding and other taxes and charges that the Company is required to
withhold.  The Company shall be entitled to rely on an opinion of counsel if any
questions as to the amount or requirement of withholding shall arise.
25.            Employee Acknowledgement.  The Executive acknowledges that he has
read and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on his own judgment.
[signature page follows]



 
18

--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first written above.
 
 
CDK Global, Inc.
 
 
 
 
 
 
 
By:
/s/ Lee J. Brunz
 
  Name: Lee J. Brunz
 
 
Title:
Vice President
 
      Brian P. MacDonald      /s/ Brian P. MacDonald

 
[Signature Page to Brian P. MacDonald Employment Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 